ZEHMER, Judge.
Diane Wright, a juvenile offender, appeals an order entered pursuant to section 39.09, Florida Statutes (1985), certifying that she be tried as an adult. After careful consideration of the supplementary briefs ordered to be filed, we are convinced that no abuse of discretion has been shown regarding entry of the appealed order. Despite the certification, the trial court noted in that order that “sentencing can proceed pursuant to section 39.111 if that is appropriate.” That section gives the trial court considerable latitude in sentencing defendant to an appropriate facility for youthful offenders.
Appellant also contends that the trial court erred in its order sentencing her as an adult rather than as a juvenile. We find no evidence that the trial court abused its discretion in applying adult sanctions against appellant. The record reveals that the trial court followed the statutorily mandated procedure and thoroughly considered each of the factors listed in section 39.-lll(7)(c).
AFFIRMED.
BOOTH, C.J., and WENTWORTH, J., concur.